 



Exhibit 10.2
Execution Version
EMPLOYMENT AGREEMENT
     This Employment Agreement (hereinafter referred to as the “Agreement”) is
made and entered into as of the 27th day of March, 2008 by and between Ronald A.
Lane (hereinafter referred to as the “Employee”) and Atlas Air, Inc., a Delaware
corporation (hereinafter referred to as “Atlas” or the “Company”).
     WHEREAS, the Employee had been previously employed by the Company as Senior
Vice President and Special Advisor pursuant to that Amended Restated Employment
Agreement dated as of March 21, 2007. (the “Original Employment Agreement”);
     WHEREAS, the Company wishes to now engage Employee pursuant to the terms
and conditions hereof; and
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto, intending to be legally bound
hereby, covenant and agree as follows:
1. DEFINITIONS
     1.1 “Employment Period” shall mean the period commencing as of the date
hereof and extending until December 31, 2009, subject to earlier termination as
set forth in Section 4.1 below.
     1.2 “Confidential or Proprietary Information” as used herein shall refer to
all information relative to the plans, structure and practices, including
information relating to its customers, contracts and aircraft of Atlas or any
affiliate or subsidiary thereof, except:
          (a) information that is or becomes a matter of public knowledge
through no fault of the Employee; or
          (b) information rightfully received by the Employee from a third party
without a duty of confidentiality; or
          (c) information disclosed to the Employee with Atlas’ prior approval
for public dissemination.
2. OBLIGATIONS OF THE EMPLOYEE
     Atlas and the Employee agree to the following rights, obligations and
duties:
     2.1 Obligations of the Employee. During the Employment Period, Atlas agrees
to retain the Employee as a Special Advisor. The scope of the Employee’s
responsibilities shall be determined by the Board of Directors, the Chief
Executive Officer, the Chief Operating Officer,

 



--------------------------------------------------------------------------------



 



the Chief Financial Officer and such other officers of Atlas as the Chief
Executive Officer shall deem appropriate. The Employee shall, except when
prevented by illness or permanent disability or during a period of vacation,
devote sufficient Employee business time to ensure accomplishment of the
projects similar to those projects set forth in Exhibit A which are assigned to
him and attention to the good faith performance of the other duties contemplated
by this Agreement. The Employee shall be able to work a minimum of four (4) days
per month, and shall report to the Company’s Chief Financial Officer.
     2.2 Principal Residence of the Employee. The Employee shall maintain his
principal residence in the Long Beach, California area unless otherwise agreed.
     2.3 New Position Provisions. Upon execution of this Agreement, the parties’
respective rights and obligations under the Original Employment Agreement shall
be superseded by this Agreement. The Employee hereby affirms his resignation of
his prior position as Senior Vice President of the Company and its affiliates as
of December 31, 2007.
3. COMPENSATION
     During the Employment Period, Atlas will pay the Employee as follows:
     3.1 Compensation. Employee acknowledges receipt of $74,819.50 from the
Company prior to the execution of this Agreement, which amount, together with an
additional payment on March 31, 2008 of $14,963.90, shall be applied against
amounts due for the months of January, February and March, 2008. Starting
April 15, 2008, Atlas will pay Employee a monthly minimum commitment of four
days per month in two equal monthly installments on the 15th and last day of
each month. Atlas will pay Employee at the rate of $5,000 per diem for a minimum
or four days per month and additional days (or fractions thereof) worked above
the four day minimum. Notwithstanding the minimum commitment of four days per
month, the parties agree that the target number of days the Company intends to
employ Employee is 100 days annually. Days in excess of the four days per month
are not guaranteed. Payments for days worked over and above the four day minimum
will be reconciled at month end and paid in the next mid-month payroll. The
Company will not be obligated to pay Employee an annual incentive bonus, whether
in accordance with the Company’s annual incentive plan or otherwise.
     3.2 Benefits. During the Employment Period, the Employee and the Employee’s
dependents shall be entitled to participate in the Atlas health insurance plans
(major medical, dental and vision), and Atlas will contribute to the Employee’s
monthly premium as provided by such plan. Atlas reserves the right to
discontinue participation in any health insurance plan at any time with the
understanding that Atlas will comply in full measure with all state and federal
laws regarding the changes of insurance coverage by private employers and
notification under the Consolidated Omnibus Budget Reconciliation Act. The
Employee also shall to the same extent and at a level commensurate with other
employees of Atlas, be entitled to participate in any other benefit plans or
arrangements of Atlas.
     3.3 Restricted Shares and Options. During the Employment Period, all
Company restricted shares and stock options, if any, will continue to vest in
accordance with their terms.

2



--------------------------------------------------------------------------------



 



4. TERMINATION OF THE EMPLOYMENT PERIOD
     4.1 Termination. Employment hereunder shall be through the Employment
Period; provided, however, that the Company may immediately terminate the
Employment Period with Cause (as defined below). “Cause” shall be defined as
(i) a breach by the Employee of a material term of this Agreement; (ii) any act
of misconduct or dishonesty by the Employee; or, (ii) the Employee’s failure to
perform work as assigned to him from time to time by Atlas. Provisions of this
Agreement shall survive any termination if so provided herein or if necessary or
desirable to accomplish the purposes of other surviving provisions, including
without limitation the obligations of the Company under Section 4.2 and the
obligations of the Employee under Section 4.3.
     4.2 Rights Following Termination. (a) Upon Employee’s execution and
delivery of this Agreement and the Release included in the Original Employment
Agreement (“EA Release”) (Which EA Release shall not release the Company of its
payment obligation to the Company as provided in the first sentence of
Section 3.1), Employee shall receive severance of $426,080 paid in a lump sum
within ten (10) days (provided that the Employee does not revoke the EA
Release).
     (b), Upon (x) termination of the Employment Period by the Company without
Cause, (y) expiration of the Employment Period or (z) termination by the
Employee for any reason, including death or disability, subject to the
Employee’s execution of a separation agreement and general release (a true and
correct copy of which is attached hereto as Exhibit B) (the “Release”), the
Employee shall be entitled, to: (i) receive the Employee’s base salary and
accrued benefits through December 31, 2009, except in the case of a termination
by the Employee for any reason, including death or disability, the Employee
shall be entitled only to base salary and accrued benefits through the date the
Employee’s employment terminates; (ii) subject to the Employee’s fulfillment of
all of his obligations under Section 4.3, continued coverage and rights and
benefits available under the Atlas health insurance plans as provided in
Section 3.2, above, for a period of twenty-four (24) months immediately
following the date of termination subject to the Employee paying the same
portion for the premiums for such coverage as he paid during the Employment
Period; provided, however, that any such continued coverage shall cease in the
event the Employee obtains comparable coverage in connection with subsequent
consulting or employment arrangements, and to the extent Atlas is unable to
continue such coverage, Atlas shall provide the Employee with economically
equivalent benefits determined on an after-tax basis; (iii) subject to the
Employee’s fulfillment of all of his obligations under Section 4.3, receive any
retired employee benefits available to retired Company employees for which he is
eligible pursuant to the terms of any applicable policies or plan documents, as
amended from time to time; and (iv) subject to the Employee’s fulfillment of all
of his obligations under Section 4.3 hereof, supplemental severance compensation
in the amount of $100,000.00, paid in a lump sum within ten (10) days of the
one-year anniversary of the Employee’s separation from employment hereunder.
Upon termination of the Employment Period for any other reason (including,
without limitation, by the Company with Cause), the Employee shall be entitled
only to base salary and accrued benefits through the date the Employee’s
employment terminates.

3



--------------------------------------------------------------------------------



 



     4.3 Restrictive Covenants.
          (a) The Employee covenants and agrees that the Employee will not, at
any time, reveal, divulge or make known to any third party any confidential or
proprietary records, data, trade secrets, pricing policies, strategy, rate
structure, personnel policy, management methods, financial reports, methods or
practice of obtaining or doing business, or any other Confidential or
Proprietary Information of Atlas or any of its subsidiaries or affiliates
(collectively the “Atlas Companies” and each, an “Atlas Company”) which is not
in the public domain.
          (b) (i) Acknowledging his duty of loyalty to the Atlas Companies, the
Employee agrees that, while he is employed by the Company, he will not, directly
or indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with any of the Atlas Companies anywhere in
the world or undertake any planning for any business competitive with any of the
Atlas Companies with any of the following companies. Specifically, the Employee
agrees that, during his employment with the Company, he will not provide advice,
services or other assistance of any kind, whether with or without compensation,
to the following companies and their subsidiaries and affiliates: Federal
Express, United Parcel Service, Southern Air Holdings, Inc., World Airways,
Inc., Air Atlanta Icelandic, Tradewinds Airlines or any company with respect to
competition for the Company’s business related to the United States Air Force,
including without limitation the Air Mobility Command. The Employee understands,
however, that his passive ownership of one percent (1%) or less of the voting
stock of any publicly traded company will not be a breach of his obligations
hereunder.
          (ii) After his employment ends, the Employee may compete with any of
the Atlas Companies without limitation, except with respect to Company’s
business related to the United States Air Force, including without limitation
the Air Mobility Command, but should he choose to so compete within the twelve
(12) months immediately following termination of the Employment Period without
first obtaining the express written consent of the Company, which consent shall
not be unreasonably withheld, the Employee agrees that he will not be entitled
to the payment and benefits provided in Sections 4.2(b) (ii), (iii) and
(iv) above, and if such payment and benefits have already been provided to the
Employee, he shall return to the Company the payment under Section 4.2(b)(ii)
within five (5) days of written demand by the Company, or in the event of a
dispute as to whether the Employee has breached any of his obligations under
this Section 4.3, Employee shall return to the Company any payments received
within five (5) days after determination of a breach in accordance with
Sections 5.1, 5.2, 5.3 or 5.5, as appropriate.
          (c) The Employee acknowledges that his access to Confidential or
Proprietary Information and to the Atlas Companies’ customers and his
development of goodwill on behalf of the Atlas Companies with their customers
during his employment would give him an unfair competitive advantage were he to
begin competing with the Atlas Companies for their existing customers and that
he therefore is being granted access to Confidential or Proprietary Information
and the customers of the Atlas Companies in reliance on his agreement hereunder.
Therefore, the Employee covenants and agrees that, during the Employment Period
and during the twelve month period immediately following the termination of the
Employment Period the Employee will not engage in any of the following
activities directly or indirectly, for any reason,

4



--------------------------------------------------------------------------------



 



whether for the Employee’s own account or for the account of any other person,
firm, corporation or other organization:

  (i)   solicit, employ or otherwise interfere with any of the Atlas Companies’
contracts or relationships with any officer, director, employee, independent
contractor or with any individual who has been employed or associated with the
Atlas Companies within the six (6) months prior to the Employee’s termination of
his employment relationship with the Company; or     (ii)   solicit or encourage
any ACMI wet lease customer utilizing at least one full aircraft (including DHL
Express) of Atlas Air, Inc., to terminate or diminish its relationship with
Atlas Air, Inc. or Polar Air Cargo Worldwide, Inc. or seek to persuade any such
customer to conduct with any other person or entity any business or activity
which such customer conducts with Atlas Air, Inc. or Polar Air Cargo Worldwide,
Inc.; provided, however, that these restrictions shall apply only with respect
to those persons or entities who are customers of Atlas Air, Inc. or Polar Air
Cargo Worldwide, Inc. within the twelve (12) months prior to the Employee’s
termination of his employment relationship with the Company.

          (d) In the event the Employee breaches any of his obligations under
this Section 4.3, he shall within five (5) days return to the Company any
payments he received under Section 4.2(ii) and any benefits under
Section 4.2(iii) shall immediately cease. In such event, the Employee will
likewise forfeit his eligibility for supplemental severance under
Section 4.2(iv). In the event of a dispute as to whether the Employee has
breached any of his obligations under this Section 4.3, the Employee shall
return to the Company any payments received within five (5) days after
determination of a breach in accordance with Sections 5.1, 5.2, 5.3 or 5.5, as
appropriate.
     4.4 Obligation to Cooperate. To the extent the Employee is reasonably
available to provide such cooperation to Company, during the twenty-four
(24) month period immediately following the termination of the Employee’s
employment, the Employee shall cooperate with the Company with respect to all
matters arising during or related to his employment, including but not limited
to all matters in connection with any governmental investigation, litigation or
regulatory or other proceeding which may have arisen or which may arise
following the signing of this Agreement. The Company will reimburse the Employee
out-of-pocket expenses incurred in complying with Company requests hereunder,
provided such expenses are authorized by the Company in advance. In the event
that any single Company request hereunder requires a commitment from the
Employee of more than five (5) hours, the Company and the Employee shall
mutually agree on reasonable compensation for the Employee’s services on such
matter.
5. DISPUTE RESOLUTION AND CHOICE OF LAW
     5.1. Negotiation. If a dispute between the parties arises under this
Agreement, the parties shall negotiate in good faith in an attempt to resolve
their differences. The obligation of

5



--------------------------------------------------------------------------------



 



the parties to negotiate in good faith shall commence immediately, and shall
continue for a period of at least thirty (30) days (“Negotiation”).
     If Negotiation fails to resolve a dispute between the parties within the
first thirty (30) days, either party may proceed to demand mediation
(“Mediation”). Upon agreement of both parties, arbitration may be initiated
immediately, in lieu of Mediation.
     5.2. Mediation. If a dispute between the parties arises under this
Agreement and has not been resolved under the Negotiation procedures described
herein, either party may require, by written notice to the other party, that
Negotiation be facilitated by a single mediator, to be elected by the parties
(the “Mediator”).
     The parties shall select the Mediator within ten (10) days after receipt of
notice. If the parties are unable to agree on the Mediator, the Mediator shall
be selected by Atlas, but the selected Mediator shall be independent of Atlas
and its affiliates. The fees of the Mediator shall be paid by the Company.
     With the assistance of the Mediator, the parties shall continue Negotiation
in good faith for a period not to exceed thirty (30) days. If the parties are
unable to reach agreement during this period, the Mediator shall be discharged
and the parties’ obligations under this Mediation section shall be deemed
satisfied.
     5.3. Arbitration. Subject to the duty to negotiate and mediate set forth
above, all disputes, claims, or causes of action arising out of or relating to
this Agreement or the validity, interpretation, breach, violation, or
termination thereof not resolved by Mediation, shall be finally and solely
determined and settled by arbitration, to be conducted, in the State of New
York, USA, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) in effect at the date of arbitration
(“Arbitration”).
     Any Arbitration commenced pursuant to this Agreement shall be conducted by
a single neutral arbitrator, who shall have a minimum of three (3) years of
commercial experience (the “Arbitrator”). The parties shall meet within ten
(10) days of failure to resolve by Mediation to attempt to agree on an
Arbitrator. Absent agreement at this meeting, the Arbitrator shall be selected
by AAA. Such Arbitrator shall be free of any conflicts with Atlas and shall hold
a hearing within thirty (30) days of the notice to the Employee.
     If the terms and conditions of this Agreement are inconsistent with the
Commercial Arbitration Rules of the AAA, the terms and conditions of this
Agreement shall control.
     The parties hereby consent to any process, notice, or other application to
said courts and any document in connection with Arbitration may be served by
(i) certified mail, return receipt requested; (ii) by personal service; or
(iii) in such other manner as may be permissible under the rules of the
applicable court or Arbitration tribunal; provided, however, a reasonable time
for appearance is allowed. The parties farther agree that Arbitration
proceedings must be instituted within one (1) year after the occurrence of any
dispute, and failure to initiate Arbitration proceedings within such time period
shall constitute an absolute bar to the institution of any proceeding and a
waiver of all claims.

6



--------------------------------------------------------------------------------



 



     The parties shall equally divide all costs and expenses incurred in such
arbitration proceeding; provided, however, if the arbitrator rules in favor of
the Employee on all or substantially all of his claims, the Company shall
reimburse the Employee his reasonable attorney fees and costs associated with
the arbitration proceedings.
     The Judgment of the Arbitrator shall be final and either party may submit
such decision to courts for enforcement thereof.
     The parties agree that this Section 5 shall be specifically enforceable.
     5.4. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of laws.
     5.5. Injunctive Relief. Notwithstanding the foregoing, Sections 5.1, 5.2
and 5.3 shall not preclude the Company from attempting to pursue a court action
to enforce, determine the enforceability of, or seek injunctive relief due to a
breach or threatened breach of the provisions of Section 4.3 of this Agreement.
6. SEVERABILITY AND ENFORCEABILITY
     It is expressly acknowledged and agreed that the covenants and provisions
hereof are separable; that the enforceability of one covenant or provision shall
in no event affect the full enforceability of any other covenant or provision
herein. Further, it is agreed that, in the event any covenant or provision of
this Agreement is found by any court of competent jurisdiction or Arbitrator to
be unenforceable, illegal or invalid, such invalidity, illegality or
unenforceability shall not affect the validity or enforceability of any other
covenant or provision of this Agreement. In the event a court of competent
jurisdiction or an Arbitrator would otherwise hold any part hereof unenforceable
by reason of its geographic or business scope or duration, said part shall be
construed as if its geographic or business scope or duration had been more
narrowly drafted so as not to be invalid or unenforceable.
7. NOTICE
     For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given if delivered personally, if delivered by overnight courier
service, if sent by facsimile transmission or if mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses or sent via facsimile to the respective facsimile numbers,
as the case may be, as set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt; provided,
however, that: (i) notices sent by personal delivery or overnight courier shall
be deemed given when delivered; (ii) notices sent by facsimile transmission
shall be deemed given upon the sender’s receipt of confirmation of complete
transmission; and (iii) notices sent by United States registered mail shall be
deemed given two days after the date of deposit in the United States mail.

7



--------------------------------------------------------------------------------



 



     If to the Company:
     Atlas Air, Inc.
     2000 Westchester Avenue
     Purchase, NY 10577
     Attn: General Counsel
     Facsimile: 1 914 701-8333
     If to Employee:
     Ronald A. Lane
     The address on file with the records of the Company
8. MISCELLANEOUS
     8.1. No Mitigation. The Employee shall have no duty to mitigate.
     8.2. Withholding. The Company shall be entitled to withhold from the
payments and benefits described herein all income taxes and other amounts
required to be withheld by applicable law.
     8.3. Pro-Ration. In the event the Employment Period is terminated in the
middle of any calendar month, the amount due for such month shall be pro-rated
on a daily basis,
     8.4. No Waiver Except in Writing. The failure of a party to insist upon
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement. No waiver or modification of this Agreement or any of the terms
and conditions set forth herein shall be effective unless submitted to a writing
duly executed by the parties,
     8.5. Drafting. Both parties have participated in the preparation of this
Agreement, and no rules of construction or interpretation based upon which party
drafted any portion of the Agreement shall be applicable or invoked.
     8.6. No Representations. The parties agree and acknowledge that they have
not relied upon any representation, whether written or oral, of the other party
in connection with entering into this Agreement.
     8.7. Successors and Assigns. This Agreement shall be binding on Atlas and
any successor thereto, whether by reason of merger, consolidation or otherwise.
The duties and obligations of the Employee may not be assigned by the Employee.
     8.8. Confidentiality of Terms. Atlas and the Employee agree that the terms
and conditions of this Agreement are confidential and that they will not
disclose the terms of this Agreement to any third parties, other than the
Employee’s spouse, their attorneys, auditors, accountants or as required by law
or as may be necessary to enforce this Agreement.

8



--------------------------------------------------------------------------------



 



     8.9. Full Understanding. The Employee declares and represents that the
Employee has carefully read and fully understands the terms of this Agreement,
has had the opportunity to obtain advice and assistance of counsel with respect
thereto, and knowingly and of the Employee’s own free will, without any duress,
being folly informed and after due deliberation, voluntarily accepts the terms
of this Agreement and represents that the execution, delivery and performance of
this Agreement does not violate any agreement to which the Employee is subject.
     8.10. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersedes all prior agreements, arrangements, and understandings between the
parties with respect to the subject matter hereof, excluding only any option of
restricted share agreements or other agreements related to a grant of equity or
an option to purchase equity in the Company. For the avoidance of doubt, it is
expressly agreed and understood that this Agreement cancels and replaces the
parties’ Amended and Restated Employment Agreement of March 21, 2007, which
expired by its terms on December 31, 2007, that the Employee will not receive
severance or other compensation under that expired and superseded Agreement, and
that this Agreement embodies the full and complete understanding of the parties
with respect to all of the subject matters addressed herein.
     8.11. Counterparts. This Agreement may be executed in any number of
separate counterparts, all of which taken together shall be deemed to constitute
one and the same instrument.
[Signature page follows]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement on the date and year first above written.

       
RONALD A. LANE
   
 
   
/s/ Ronald A. Lane
 
   
 
   
ATLAS AIR, INC.
   
 
   
By:
/s/ Jason Grant
   
Name: Jason Grant
   
Title: Senior Vice President and
          Chief Financial Officer
   

10